Citation Nr: 1207611	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-36 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision (issued in May 2008) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is required on the part of the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Board notes that tinnitus, or ringing in ears, is the type of disability or symptoms that is capable of lay observation, as it is a condition that can be diagnosed by its unique and readily identifiable features.  Therefore, lay evidence of tinnitus may be considered a competent medical diagnosis of such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran attributes his current hearing loss and tinnitus to in-service noise exposure incurred as a result of his military duty at Itazuka Air Force Base in Japan and Robbins Air Force Base (AFB) in Georgia.  Specifically, the Veteran has asserted that, while he was stationed at Itazuka AFB, he was assigned to Air Base Security, which included aircraft and flight line security and exposed him to jet engine noise for nine to 12 hours a day.  He has asserted that, while aircraft and engine mechanics had ear protection, the Air Police were not provided with ear protection because they needed to be alert while on duty.  The Veteran has also asserted that his ears would almost always ring for a while after he was relieved from duty around the aircraft.  See statements from the Veteran dated April and November 2008.  

The Veteran has also asserted that, while he was stationed at Robbins AFB, he performed regular Air Police duties but that, approximately four months before discharged, he was placed in charge of the Base Firing Range where he was exposed to small arms fire.  He has asserted that he was not provided with ear protection at that time, although he was allowed to use cotton balls or empty shells in his ears.  See id.  

The Veteran has asserted that his in-service noise exposure led to a temporary loss of hearing and ringing in his ears and, because his hearing loss and tinnitus were temporary, he did not seek or receive any medical treatment during service.  See April 2008 statement from the Veteran.  In this regard, the Board notes that the Veteran's service treatment records are not associated with the claims file, as they are presumed to have been destroyed by an accidental fire at the National Personnel Records Center in July 1973.  Therefore, there is no medical evidence of complaints, treatment, or findings related to hearing loss or tinnitus during service.  Nevertheless, the Veteran is competent to report the events that occurred during service, including his in-service noise exposure as a result of his military duties and that he experienced decreased hearing and ringing in his ears during service.  In fact, the Veteran's assertion of experiencing in-service noise exposure is corroborated by the DD Form 214, which reflects that he was, indeed, an Air Policeman and small arms instructor during service.  

The Veteran has not specifically asserted experiencing any noise exposure following service; however, a June 2007 audiological assessment reflects that he has a history of occupational noise exposure, without any specific detail as to what type of occupational noise exposure he experienced or when it was incurred.  

The Veteran has specifically asserted that he did not start having constant ringing in his ears until the mid-1980s, at which time he was advised to seek help from VA because his hearing loss and tinnitus could have been caused by his in-service noise exposure.  See id.  In this regard, the evidentiary record contains audiograms dated in March 1987 and thereafter, which reflect that the Veteran reported being exposed to high levels of noise from gunfire and machinery.  He also reported having intermittent buzzing noises in his left ear, while audiograms revealed left ear hearing loss as early as 1987 and bilateral hearing loss in 1994.  See audiograms dated from 1987 to 1996.  The Veteran has asserted that his hearing loss and tinnitus have been constant since service.  See August 2011 Informal Hearing Presentation.  

Under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability or persistent or current symptoms of a disability, there is evidence of an in-service event, injury, or disease, the record indicates that a disability or signs or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has provided competent evidence of in-service noise exposure, as well as competent lay evidence of decreased hearing and tinnitus during service.  There is also evidence that shows that, when the Veteran sought treatment for a hearing impairment after service, he attributed his hearing loss and tinnitus to in-service noise exposure.  The Veteran has also asserted that he has suffered from hearing loss and tinnitus since service, which is considered evidence indicating that his current hearing loss and tinnitus may be associated with service.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine if he currently has hearing loss and tinnitus that are etiologically related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an audiologist to determine if he currently has hearing loss, as defined by 38 C.F.R. § 3.385, and tinnitus that are related to his military service, to include the in-service noise exposure incurred therein.  All indicated tests and studies should be conducted, and all findings described in detail.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review is accomplished.

The examiner is to be informed of the following facts:

* The Veteran served on active duty from October 1955 to October 1959.

* The Veteran's service treatment records are not associated with the claims file, as they are presumed to have been destroyed by an accidental fire at the National Personnel Records Center in July 1973.

* The Veteran's DD Form 214 reflects that he was an Air Policeman and small arms instructor during service.

* The Veteran reports that while stationed at Itazuka AFB, he was assigned to Air Base Security, which included aircraft and flight line security and exposed him to jet engine noise for nine to 12 hours a day.  He has asserted that, while aircraft and engine mechanics had ear protection, the Air Police were not provided with ear protection because they needed to be alert while on duty.  The Veteran has also asserted that his ears would almost always ring for a while after he was relieved from duty around the aircraft.  See April 2008 and November 2008 statements from the Veteran, which are tabbed on the left side in orange.

* The Veteran also reports that while he was stationed at Robbins AFB, he performed regular Air Police duties but that, approximately four months before discharged, he was placed in charge of the Base Firing Range where he was exposed to small arms fire.  He has asserted that he was not provided with ear protection at that time, although he was allowed to use cotton balls or empty shells in his ears.  See April 2008 and November 2008 statements from the Veteran, which are tabbed on the left side in orange with the applicable month and year.

* The Veteran states that his in-service noise exposure led to a temporary loss of hearing and ringing in his ears and, because his hearing loss and tinnitus were temporary, he did not seek treatment.  See April 2008 statement from the Veteran, which is tabbed on the left side in orange with the applicable month and year.

* The Veteran has specifically asserted that he did not start having constant ringing in his ears until the mid-1980s.  See April 2008 statement from the Veteran, which is tabbed on the left side in orange with the applicable month and year.

* A March 1987 audiogram shows the Veteran reported being exposed to high levels of noise from gunfire and machinery.  The examiner found that hearing in the right ear was essentially within normal limits from 250 to 8000 Hertz with a mildly depressed threshold at 4000 Hertz.  As to the left ear, there was normal hearing from 250 to 1000 Hertz and then mild-to-moderate sensori-neural hearing loss from 1500 to 8000 Hertz.  See March 1987 private audiogram, which is tabbed on the right side in green with the applicable month and year.

* There are March 1989, October 1991, and February 1994 private audiograms and a June 2007 Summary of Audiological Assessment to review.  See documents, which are tabbed on the right side in green with the applicable month and year.  

* While the Board has laid out some relevant facts, it asks that you review the claims file in its entirety.

a. The examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that any current hearing loss and/or tinnitus is related to the Veteran's military service.  Please provide a rationale for your opinion that addresses the medical principles and evidence relied upon to support your opinion.

b. If the foregoing cannot be determined on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

